             Case 1:20-cv-04970-MKV Document 26 Filed 10/14/20 Page 1 of 3


                                        Susman Godfrey l.l.p.                         USDC SDNY
                                         a registered limited liability partnership
                                                       32N D FLOOR                    DOCUMENT
                                             1301 AVENUE OF THE AME RICAS             ELECTRONICALLY FILED
                                          NEW YORK, NEW YORK 10019-6023
                                                                                      DOC #:
                                                                                      DATE FILED: 10/14/2020
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                 Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                     1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029         Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                             (206) 516-3880
        __________                                        __________                                __________

                              Shawn J. Rabin
                                                                                      E-Mail srabin@susmangodfrey.com
                       Direct Dial (212) 471-8347



          October 12, 2020

          Via ECF

          Hon. Mary Kay Vyskocil
          United States District Court
          Southern District of New York
          Thurgood Marshall U.S. Courthouse
          500 Pearl Street
          New York, NY 10007

          Re:       Vertical Aviation No. 1 LLC v. The Government of the Republic of
                    Trinidad and Tobago

          Dear Judge Vyskocil:

          We represent Vertical Aviation No. 1 LLC (formerly known as Milestone
          Aviation Asset Leasing No. 25 LLC) (“Plaintiff”) in the above-captioned action.
          Pursuant to Section 9(B) of Your Honor’s Individual Rules in Civil Cases,
          Plaintiff offers this letter-motion to seal regarding certain information in the
          Affidavit of Shawn J. Rabin in support of Plaintiff’s Motion for Default
          Judgment, the Affidavit of Clifford M. Work in support of Plaintiff’s Motion for
          Default Judgment, and five exhibits attached to the Work Affidavit in support of
          Plaintiff’s Motion for Default Judgment against The Government of the Republic
          of Trinidad and Tobago (“Defendant”).

          This is a breach-of-contract action stemming from Defendant’s lease of one of
          Plaintiff’s helicopters. Defendant has failed to answer or otherwise appear to
          defend this action. On September 25, 2020, Plaintiff obtained a Certificate of
          Default from the Clerk of Court and now seeks an order granting default
          judgment from this Court. In support, Plaintiff offers the Rabin Affidavit and
          Work Affidavit, which both refer to specific terms of the parties’ February 2019
          Settlement Agreement necessary to calculate damages. The Court previously
          approved the filing of the Settlement Agreement under seal and the redaction of
  Case 1:20-cv-04970-MKV Document 26 Filed 10/14/20 Page 2 of 3



October 12, 2020
Page 2


the Complaint to seal information relating to the impact of the Settlement
Agreement on calculating damages, necessary to preserve the parties’ privacy and
confidentiality interests in the specific monetary and non-monetary terms and
conditions of settlement. See Dkt. 3. For the same reasons previously articulated,
Plaintiff seeks to redact references to the terms of the Settlement Agreement and
to file the Settlement Agreement under seal as an exhibit to the Work Affidavit.
Plaintiff also offers several exhibits for redaction or sealing to preserve Plaintiff’s
confidential, proprietary business information and/or privacy and confidentiality
interests of the Defendant, a foreign state under 28 U.S.C. § 1603.

In considering a motion to seal documents submitted to the Court that are
“relevant to the performance of the judicial function and useful in the judicial
process,” the court should “balance” the presumption of public access against
“competing considerations” including “privacy interests,” Lugosch v. Pyramid
Co. of Oneida, 435 F.3d 110, 119-20 (2d Cir. 2006), and whether the materials
contain “sensitive and proprietary information.” Awestruck Mktg. Grp., LLC v.
Black Ops Prods., LLC, 2016 WL 8814349, at *2 (S.D.N.Y. June 20, 2016).

Exhibit 1 (the Lease and accompanying exhibits)
The Lease contains the non-public, proprietary terms and conditions of Plaintiff’s
commercial aviation financing and leasing business, full disclosure of which
would put Plaintiff at a competitive disadvantage. See Affidavit of Clifford M.
Work in Support of Letter-Motion to Seal. See, e.g., Nypl v. JP Morgan Chase &
Co., 2020 WL 5525743, at *1 (S.D.N.Y. Sept. 15, 2020) (granting motion to seal
and file redacted document as “necessary to prevent the unauthorized
dissemination of confidential business information”); Louis Vuitton Malletier,
S.A. v. Sunny Merchandise Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015)
(sealing “specific business information and strategies” to avoid potential
exploitation by competitors). Plaintiff’s Complaint, however, quotes terms of the
Lease pertinent to this action, therefore making those terms accessible to the
public. Plaintiff otherwise seeks to file the Lease under seal.

Exhibit 3 (Letter of Comfort and Undertaking), pages 8, 9, 11, and 13
Exhibit 3 is a December 19, 2014 letter regarding the Lease from the Director
General of Civil Aviation for the Trinidad and Tobago Civil Aviation Authority,
Mr. Ramesh Lutchmedial. Attached to the letter are three confidential
communications of the Trinidad and Tobago National Operations Centre within
the Office of the Prime Minister, the Trinidad and Tobago Minister of National
Security, and the Trinidad and Tobago National Security Council. These
documents reflect information that Defendant, The Government of the Republic
of Trinidad and Tobago, may consider matters of national security. Out of an
abundance of caution and because Defendant has not appeared in this action,
  Case 1:20-cv-04970-MKV Document 26 Filed 10/14/20 Page 3 of 3



October 12, 2020
Page 3


Plaintiff seeks leave to file the exhibits to Exhibit 3 under seal (pages 8, 9, 11, and
13) to preserve Defendant’s national security and confidentiality interests.

Exhibit 4 (Opinion of Defendant’s transactional lawyers)
Exhibit 4 is a letter Opinion from K.R. Lalla & Company, the law firm based in
Port of Spain in Trinidad and Tobago that represented Defendant in connection
with the Lease transaction. The Opinion limits disclosure of the letter but permits
its use in connection with the Lease transaction. Out of an abundance of caution
and because Defendant has not appeared in this action, Plaintiff seeks leave to file
the exhibit under seal to preserve Defendant’s confidentiality and privacy interests
with respect to opinions rendered by its counsel.

Exhibit 11 (Settlement Agreement)
Exhibit 11 is the parties’ Settlement Agreement, effective February 22, 2019. The
court previously approved the filing of this exhibit under seal as Exhibit A to the
Complaint (Dkt. 1). As explained above, Plaintiff seeks continued sealing of the
Settlement Agreement to preserve the parties’ privacy and confidentiality interests
in the specific monetary and non-monetary terms and conditions of settlement.

Exhibit 12 (Plaintiff’s Dec. 23, 2019 letter exercising its put right)
Exhibit 12 is a letter sent by Susman Godfrey L.L.P., counsel for Plaintiff, to
Defendant, to inform Defendant of Plaintiff’s exercise of its put right to require
Defendant to purchase the Aircraft as agreed under the terms of the Lease.
Plaintiff seeks redaction of specific references to the Settlement Agreement and
calculation of damages, the same type of information redacted from the
Complaint and previously approved for filing under seal.

Plaintiff respectfully requests entry of an order (1) granting this letter-motion to
seal; (2) permitting the continued sealing of certain information related to the
Settlement Agreement (previously approved by the Court for redaction from the
Complaint) as redacted from the Rabin Affidavit and Work Affidavit in support of
Plaintiff’s Motion for Default Judgment, and the sealing of the information
redacted from Exhibit 3 (pages 8, 9, 11, and 13) and Exhibit 12; and (3)
permitting the sealing of Exhibits 1, 4, and 11.

Sincerely,                         The Court HEREBY GRANTS IN PART Plaintiff's Letter
                                   Motion to Seal. Plaintiff shall file a newly redacted version that
                                   does not redact those portions of the Lease quoted in the publicly
                                   filed Complaint on or before October 21, 2020.
Shawn J. Rabin
                                   SO ORDERED.

                                          10/14/2020
